PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/371,423
Filing Date: 7 Dec 2016
Appellant(s): NHN PAYCO CORPORATION



__________________
William L. Brooks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/09/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claim Rejections under 35 USC § 103 for Claims 1, 3 – 4, 6 – 7, 9 – 25, 27, 29 – 38, & 53 – 54 have been withdrawn by Examiner.

(2) Response to Argument
Rejection of claims 1, 3 – 4, 6 – 7, 9 – 25, 27, 29 – 38, & 53 – 54 under 35 USC § 101

Step 2A Prong 1 

Argument 1) Appellant initially argues, on p. 11, first paragraph, that “the Step 2A Prong One analysis performed by the Examiner is erroneous” because “the Examiner has failed to establish the broadest reasonable interpretation of the claim as a whole as required by M.P.E.P. 2106(II) since it explicitly excludes the structural elements of the terminal and the various specific servers.”

Examiner respectfully disagrees, and notes that Appellant’s assertion that Step 2A Prong One of the Office Action mailed 11/19/2021 excluded computer-related “structural elements” exposes Appellant’s misunderstanding of the two-prong analysis in the Step 2A inquiry. In particular, “In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.” (see MPEP § 2106.04 (II)(A)(1))  The additional “structural elements of the terminal and the various specific servers” are not {emphasis added} included in the Step 2A Prong One analysis, and are instead taken into account in Step 2A Prong Two, where “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application?” (see MPEP § 2106.04 (II)(A)(2))  Therefore, Appellant’s argument that Examiner has erred by omitting additional computer-related elements in the Step 2A Prong One analysis is not persuasive.

Argument 2) Appellant next argues, on p. 11, first paragraph after the Office Action citation, that “the Examiner has failed to explain why the various recited process steps fall within the “Certain Methods” considered a judicial exception to subject matter eligibility. Rather, the Examiner makes the conclusory allegation, without any citation to authority, that “If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas.” Id., page 12. However, this is erroneous.”

	Examiner respectfully disagrees because the Step 2A Prong One analysis does not require Examiner to provide a “citation to authority” or any other evidence in concluding that the claims recite a judicial exception. For example, “When performing the analysis at Step 2A Prong One, it is sufficient for the examiner to provide a reasoned rationale that identifies the judicial exception recited in the claim and explains why it is considered a judicial exception (e.g., that the claim limitation(s) falls within one of the abstract idea groupings). Therefore, there is no requirement for the examiner to rely on evidence, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), to find that a claim recites a judicial exception.” (see MPEP § 2106.07(a)(III))  Examiner provided a reasoned rationale which identified the judicial exception recited in the claims, and explained that the recited judicial exception falls into the "Certain Methods of Organizing Human Activity" grouping of abstract ideas on pp. 10 – 12 of the Office Action mailed 11/19/2021, which stated that the claimed functions, “under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components. That is, other than reciting “first terminal,” “transportation call server,” “card issuer server,” and “payment agent server” configured to implement the functions, nothing in the claim element precludes the step from practically being performed in a commercial interaction (including sales activities or behaviors; business relations). For example, but for the “first terminal,” “transportation call server,” and “payment agent server” language, the functions in the context of this claim encompasses a transaction in which a passenger purchases a ride. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.”  Thus, Examiner the properly explained why claim limitations fall within one of the abstract idea groupings in the Step 2A Prong One analysis. Therefore, Appellant’s argument that Examiner did not provide evidence is unpersuasive.

Argument 3) Appellant next argues, on the second half of p. 11 through pg. 12, that the claimed invention is not analogous to any of the examples of “commercial interactions” or “legal interactions” in MPEP § 2106.04(a)(2)(II)(B).

Examiner respectfully disagrees, and asserts that the claimed invention of independent claims 1 and 25 recite a series of steps of a process that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction in which a customer requests a taxi service, a driver is assigned to pick up the customer, and the customer’s payment information is processed to pay for the transaction. The claimed transaction is undeniably a commercial interaction; a commercial taxi service is requested and paid for by a customer, and a driver is dispatched. Examiner notes that the claimed steps involved in this commercial interaction entail the mere generation and transmission of messages, combined with high-level, generically-claimed payment processing steps. 
	
	In particular, the judicial exception is recited in the claim limitations: “generate a transportation call request and a first settlement request for a first settlement of a payment of a transportation fare,” “in response to receiving the transportation call request… generate a vehicle assignment message,” “transmit the vehicle assignment message,” “process the payment of the transportation fare using an actual fare information and the first settlement request, wherein the actual fare information is generated according to a service operation of the assigned vehicle,” “transmitting the call request …is performed after transmitting the first settlement request,” “receive a call request information,” “generate an acceptance message,” “transmit the acceptance message,” “the call request information is generated… based on the transportation call request,” “generate a second settlement request including the actual fare information and to transmit the second settlement request,” “payment of the transportation fare to be automatically processed,” and “comparing the user identification information with the stored automatic payment information to perform the automatic payment process in response to receiving the first settlement request” (Claim 1), as well as “transmitting a transportation call request… and a first settlement request for a first settlement of a payment of a transportation fare,” “receiving a vehicle assignment message,” “the vehicle assignment message indicating a vehicle has been assigned is generated …and transmitted,” “processes a payment of a transportation fare using an actual fare information and the first settlement request,” “the actual fare information is generated according to a service operation of the assigned vehicle,” “transmitting the call request… is performed after transmitting the first settlement request,” “receiving a call request information,” “generating an acceptance message,” “transmitting the acceptance message,” “generates a second settlement request including the actual fare information and transmits the second settlement request,” “payment of transportation fare to be automatically processed,” and “comparing the user identification information with the stored automatic payment information to perform the automatic payment process in response to receiving the first settlement request” (Claim 25).  Other than reciting generic computer components configured to implement the steps, nothing in the claim elements preclude the step from practically being performed in a commercial interaction (including sales activities or behaviors; business relations). Examiner asserts that the claimed functions, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components – and therefore fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.

	Moreover, a similar example of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors includes “structuring a sales force or marketing company, which pertains to marketing or sales activities or behaviors {emphasis added}, In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009).” (see MPEP § 2106.04(a)(2)(II)(B)) Another relevant example of a commercial interaction is the business relation found in Credit Acceptance Corp. v. Westlake Services, which encompasses “the relationship between a customer and dealer when processing a credit application to purchase a vehicle.” (see MPEP § 2106.04(a)(2)(II)(B))  Here, the recited judicial exception, which encompasses a taxi service which is requested and paid for by a customer, is a commercial interaction which undoubtedly pertains to marketing or sales activities or behaviors, as well as business relations. For example, arranging a ride for a paying customer and processing the customer’s payment pertains to the sales activity of a transport service transaction, as well as the business relationship between a customer and a taxi service. Therefore, these steps recite a judicial exception which falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas under the Step 2A Prong 1 analysis.

Step 2A Prong 2 

Argument 4) Appellant next argues, on pg. 13 through the first partial paragraph on pg. 14, that the “Examiner has further failed to establish that the claims are not integrated into a practical application” because the Examiner’s assertion that the additional computer-related elements are “recited at a high level of generality” and perform “generic computer functions” is erroneous, and then lists examples of limitations that Courts have found to be directed to well-understood, routine, conventional activities (from MPEP § 2106.05(d)(II)) as well as list the functions recited in the instant claims.

	Examiner respectfully disagrees, and notes that Appellant improperly conflates Step 2B inquiries (e.g., consideration of whether additional elements are well-understood, routine, conventional activities) with the Step 2A Prong Two analysis regarding integration of the judicial exception into a practical application. For example, “Step 2A specifically excludes {emphasis added} consideration of whether the additional elements represent well-understood, routine, conventional activity.” (See MPEP § 2106.04(d)(I))  Therefore, Appellant’s comparison of the cited well-understood, routine, conventional activities to the limitations in the instant claims is meaningless in the determination of whether additional elements integrate the judicial exception into a practical application.
	
Nevertheless, the recited judicial exception is not integrated into a practical application because the additional computer-related elements of “first terminal,” “second terminal,” “transportation call server,” “card issuer server,” and “payment agent server” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP § 2106.05(f)), and thus do not render the abstract idea eligible. For example, every function that these generically-recited computer-related elements perform is either generating a message, transmitting a message, receiving a message (e.g., the card issuer server “receiving a [second] settlement request for the payment of the transportation fare,” which Appellant highlights in the argument), processing a fare, or comparing information. Examiner respectfully submits that these are in fact generic computer functions performed by computing devices in their ordinary use. Moreover, the claimed functions of “transmit the vehicle assignment message,” “transmitting the call request,” “transmitting the first settlement request,” “receive a call request information,” “transmit the acceptance message,” “transmit the second settlement request,” “store an automatic payment information,” and “receiving the first settlement request” are mere extra-solution activity that is appended to the judicial exception (see MPEP § 2106.05(g)). As such, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Argument 5) Appellant’s final argument regarding 35 USC 101, in the first paragraph that begins on pg. 14 through pg. 16, asserts that “the Examiner’s citation to M.P.E.P. 2106.05(f) is misplaced because the combination of additional elements is similar to BASCOM, in which “the non-conventional and non-generic arrangement… provided a technical improvement in the art.” Appellant then asserts that the instant invention “provides a technical solution (the generation of first and second settlement requests sent to different servers) to address the technical problem of ride share users who lack payment tools (children, aged, etc),” and points to paragraph [0104] of Appellant’s specification to show an “improvement to existing technology.”

Examiner respectfully disagrees, and initially notes that the purported “improvement to existing technology” Appellant points to in the instant specification is rather an improvement to the judicial exception itself.  For example, Appellant points to paragraph [0104] of instant specification, which states that “a passenger who does not have a payment means… may use a vehicle more conveniently because a parent or a guardian may be a payer and perform settlement on-line in advance using the exemplary transportation call and acceptance system and method {emphasis added by Examiner}.” The cited section instead shows that the plain focus of the claims is to an economic or other task for which the “transportation call and acceptance system” is used in its ordinary capacity. Indeed, Appellant has highlighted a section in the instant specification which illustrates that the claims not only do not amount to a technological improvement, but that the purported benefits of the claimed invention are realized from “using {emphasis added} the exemplary transportation call and acceptance system.” Contrarily, Appellant’s citation to paragraph [0104] provides more support for “Examiner’s citation to M.P.E.P. 2106.05(f)” (instructions to “Apply it”) than it does to support Appellant’s assertion that the claims are directed to an improvement to technology.

Moreover, in Enfish, the Court stated that “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” (See Alice, 134 S. Ct. at 2355, 2357–59)   Here, the plain focus of the instant claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” (e.g., a user paying in advance for a transport service for another user). The instant claims are directed to a method of organizing human activity, which invokes generic computer components as a mere tool for implementation, rather to an improvement thereof. Because the claims are not directed to improving the functioning of a computer or another technology or technical field, there is no indication that the claims integrate the judicial exception into a practical application.

Regarding Appellant’s comparison to BASCOM, Examiner notes that the claims in BASCOM are directed to the entirely different field of endeavor of filtering content. Furthermore, in Bascom, the courts concluded that the claim limitations taken as an “ordered combination” under step two were an inventive concept “because of the non-conventional and non-generic arrangement that provided a technical improvement in the art.” (see MPEP § 2106.05(d)(I))  Contrary to BASCOM, the instant claimed invention, when implemented, does not improve the functionality of a computer or any other technology. The additional computer-related elements are used in their ordinary capacity to send and receive information, process payment information, and compare information. Therefore, the instant claim are not directed to a technological solution to a technological problem. Rather, the claimed invention is directed to an improvement to the judicial exemption itself, as highlighted by Appellant in paragraph [0104] of the instant specification. There is no evidence in Appellant 's specification of a technical improvement or solution to a technical problem yielded by the claimed arrangement of generic computing elements. It is for these reasons that Appellant’s claimed invention is ineligible under 35 U.S.C. § 101.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.